Title: To Benjamin Franklin from Cradock Taylor, 3 September 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir
Aix in Provance Septr. 3th. 1779
I hope your Excellency will excuse my troubling you with this letter as I think it a favourable Oppertunity of Convincing you that I am no Imposture. Mr. Gregoire (a Merchant of this City who I am perfectly well acquainted with) will do me the Service to acquaint your Excellency that he has always Understood me to be an American & that he has likewise been Informd by the Officers of the Ship I was taken that I was betraed into the British Service. I hope by this time Mr. Frazer has Informed you who I am & that your Excellency will procure me my Liberty which Shall ever be Acknowledged as an Obbligation confered on your Excellencies Most Obbligd. & Obedient Humbl. Sert.
Cradock Taylor
  

P.S. Mr. Gregoire has favoured me with the cariage of this letter as he has Businiss at Parris

 
Addressed: To / His Excellency Benjmn. Franklin / Esqr. Plenipotentiary to the / United States of America / Parris
Notation: Cradock Taylor
